DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Medbo (US 20140169490) is added to teach the limitation of “the quality of the first wireless signal is defined by a channel richness associated with an amount of scattering of the first wireless signal.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Safavi (US 20140187174) in view of Medbo (US 20140169490). 
In regards to claims 1, 19 and 20, Safavi discloses a method, a wireless node apparatus and a computer program product for antenna configuration of a wireless node (Safavi Fig. 9 Item 900), wherein-the wireless node comprises a plurality of antenna elements (Safavi paragraph 0031) adaptive for a plurality of antenna configurations (Safavi paragraph 0030), the method comprising: 

selecting a second antenna configuration from amongst the plurality of antenna configurations for transmitting and/or receiving a second wireless signal with at least one of the antenna elements based on a quality of the first wireless signal (Safavi paragraph 0052, 0064 note: this reads on “An antenna configuration may be selected based on range and effectiveness”).
Wherein coverages angles of the first antenna configuration are substantially a sub-group of the coverage angles of the second antenna configuration (Safavi paragraph Fig. 9 0030, 0037, 0038 note: this reads on sub groups of antennas 910, 920 and 930).
Safavi fails to teach the quality of the first wireless signal is defined by a channel richness associated with an amount of scattering of the first wireless signal. However, Medbo discloses the quality (Medbo paragraph 0028 note: this reads on SNR or SINR) of the first wireless signal is defined by a channel richness (Medbo paragraph 0003, 0028) associated with an amount of scattering (Medbo paragraph 0028 note: this reads on scattered paths) of the first wireless signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Medbo’s channel richness in Safavi’s method for increasing at least one of a quality and a throughput condition of the MIMO channel (Medbo Abstract)
In regards to claim 2, Safavi in view of Medbo discloses a method as described above. Safavi further discloses the first antenna configuration is further defined as a wide-coverage area antenna configuration (Safavi paragraph 0064 note: this reads on “omini directional”).
In regards to claim 3, Safavi in view of Medbo discloses a method as described above. Safavi further discloses the first and second antenna configurations have substantially same coverage angles 

In regards to claim 5, Safavi in view of Medbo discloses a method as described above. Safavi further discloses the plurality of antenna configurations comprise at least two of a wide-coverage area antenna configuration, a Multiple Input Multiple Output, MIMO antenna configuration and a beamforming antenna configuration (Safavi paragraph 0030, 0037, 0038).
In regards to claim 6, Safavi in view of Medbo discloses a method as described above. Safavi further discloses the wide-coverage area antenna configuration implements one or more of the antenna elements (Safavi Fig. 9 Item 910, 920, 930 paragraph 0037) configured in a wide-coverage area pattern.
In regards to claim 7, Safavi in view of Medbo discloses a method as described above. Safavi further discloses the MIMO antenna configuration implements a plurality of uncorrelated antenna elements that are configured to support multiple wireless data signals simultaneously over a single wireless channel by multipath propagation (Safavi Abstract paragraph 0023 note: this reads on “multi-input, multi-output”,” spatial multiplexing”).
In regards to claim 8, Safavi in view of Medbo discloses a method as described above. Safavi further discloses the beamforming antenna configuration implements a plurality of correlated antenna elements that are configured to transmit and receive same signal with phase offset (Safavi paragraph 0025).
In regards to claim 9, Safavi in view of Medbo discloses a method as described above. Safavi further discloses selecting the antenna configuration further comprises selecting the antenna configuration based on the quality of the first wireless signal, and wherein the quality of the first wireless signal is defined by at least one of a strength of the first wireless signal (Safavi paragraph 0052 note: this reads on SINR) or a channel richness of the first wireless signal.

In regards to claim 12, Safavi in view of Medbo discloses a method as described above. Safavi further discloses selecting the antenna configuration further comprises selecting a first antenna configuration for uplink transmissions and selecting a second antenna configuration for downlink transmissions (Safavi paragraph 0025).
In regards to claim 13, Safavi in view of Medbo discloses a method as described above. Safavi further discloses selecting the antenna configuration further comprises selecting the first antenna configuration and the second antenna configuration, and wherein the first and second antenna configurations are different antenna configurations (Safavi paragraph 0030  note: this reads on beamforming and MIMO configurations).
 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Safavi in view of Medbo as applied to claim 1 above, and further in view of Kang (US 20160150418).
In regards to claim 10, Safavi in view of Medbo discloses a method as described above. Safavi in view of Medbo fails to teach selecting the antenna configuration further comprises selecting the antenna configuration based on a mobility status of the wireless node. However, Kang discloses selecting the antenna configuration (Kang Fig. 10) further comprises selecting the antenna configuration based on a mobility status of the wireless node (Kang Abstract, paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kang’s mobility report in Safavi in view of Medbo’s method for increasing service availability (Kang paragraph 0006).
.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Safavi in view of Medbo as applied to claim 1 above, and further in view of SONODA (US 20160134015).
In regards to claim 15, Safavi in view of Medbo discloses a method as described above. Safavi in view of Medbo fails to teach selecting the antenna configuration further comprises determining the quality of the first wireless signal by determining whether the quality of the first wireless signal meets or exceeds a signal quality threshold. However, SONODA discloses selecting the antenna configuration further comprises determining the quality of the first wireless signal by determining whether the quality of the first wireless signal meets or exceeds a signal quality threshold (SONODA paragraph 0105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SONODA’s threshold in Safavi in view of Medbo’s method for achieving better communication performance (SONODA paragraph 0014).
In regards to claim 16, Safavi in view of Medbo and SONODA discloses a method as described above. Safavi in view of Medbo and SONODA further discloses selecting the antenna configuration further comprises, in response to determining that the quality of the first wireless signal fails to meet or 
In regards to claim 17, Safavi in view of Medbo and SONODA discloses a method as described above. Safavi in view of SONODA further discloses selecting the antenna configuration further comprises, in response to selecting the array antenna configuration, determining whether a channel supports multiple uncorrected beams (Savavi Fig. 4-6).
In regards to claim 18, Safavi in view of Medbo and SONODA discloses a method as described above. Safavi in view of SONODA further discloses in response to determining that the quality of the first wireless signal meets or exceeds the a predetermined signal strength threshold, selecting (314) a Multiple Input Multiple Output, MIMO antenna configuration (SONODA Fig. 7 paragraph 0106).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641